United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3329
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Percy LeNeal Harrell,                   *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 7, 2007
                                Filed: June 11, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Percy Harrell pleaded guilty to possession with intent to distribute 500 grams
or more of a mixture or substance containing cocaine base in violation of 21 U.S.C.
§ 841 (a)(1), (b)(1)(A). At sentencing, over Harrell’s objection, the district court1
applied a two-level enhancement for possession of a dangerous weapon under
U.S.S.G. § 2D1.1(b)(1), and sentenced Harrell to 168 months in prison and 5 years of
supervised release. He appeals, contesting the two-level enhancement. Reviewing the



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
district court’s finding for clear error, see United States v. Braggs, 317 F.3d 901, 904
(8th Cir. 2003), we affirm.

       The district court concluded that, because two handguns and $7,700 in admitted
drug proceeds were found in Harrell’s house, it was not clearly improbable that there
was a nexus between the guns and drug activities; the court also noted the presence
of a small amount of crack cocaine in the house plus drug-packaging paraphernalia
in the detached garage. The court did not clearly err in imposing the enhancement.
See Brown v. United States, 169 F.3d 531, 533 (8th Cir. 1999) (“close proximity of
firearms and ‘drug money’ can give rise to an inference that the firearms are present
to protect the money and drugs, which is a nexus sufficient to support an enhancement
under 2D1.1(b)(1)”); U.S.S.G. § 2D1.1(b)(1), comment. (n.3) (clearly improbable
standard).

      Accordingly, we affirm.
                     ______________________________




                                          -2-